                                                                                 Motion GRANTED.
                                                                                 Extension to
                                                                                 1/16/2019.
                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                   AT NASHVILLE


JAMES SWAIN RIEVES, ET AL.                           )
                                                     )
                                                     )
        PLAINTIFFS,                                  )
                                                     )
v.                                                   )      CASE NO. 3:18-cv-0965
                                                     )
                                                     )      JURY TRIAL DEMANDED
TOWN OF SMYRNA, TENNESSEE, ET AL.                    )
                                                     )
                                                     )
        DEFENDANTS.                                  )


RUTHERFORD COUNTY AND SHERIFF FITZHUGH’S UNOPPOSED MOTION FOR
              EXTENSION OF TIME TO FILE REPLY TO
          PLAINTIFFS’ RESPONSE TO MOTION TO DISMISS


        COME NOW Defendants, Rutherford County, Tennessee, and Sheriff Mike Fitzhugh

(“Defendants”), by and through counsel, and move the Court for an extension of time to file a

Reply to the Plaintiffs’ Response to the Defendants’ Motion to Dismiss and for cause would state

and show unto the Court as follows:

        1.     The Plaintiffs filed their Response to the Motion to Dismiss on December 20,

2018.

        2.     Due to the holidays, there has not been sufficient time to file an appropriate Reply

in the time period required.

        3.     Plaintiffs’ counsel has been contacted and is not opposed to an extension.

Moreover, no party will be prejudiced by same as other parties are still within their extension

periods to file various papers.




     Case 3:18-cv-00965 Document 39 Filed 12/28/18 Page 1 of 1 PageID #: 288
